              Case MDL No. 2902 Document 56 Filed 08/08/19 Page 1 of 4



                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


IN RE: SITAGLIPTIN PHOSPHATE (‘708 & ‘921)
PATENT LITIGATION                                                                     MDL No. 2902


                                       TRANSFER ORDER


         Before the Panel:* Plaintiff and patentholder Merck Sharp & Dohme Corporation moves
under 28 U.S.C. § 1407 to centralize pretrial proceedings in this patent infringement litigation in the
District of Delaware. This litigation consists of fourteen actions pending in two districts, as listed
on Schedule A. Mylan Inc. and Mylan Pharmaceuticals Inc. (collectively, Mylan), which are
defendants in the Northern District of West Virginia action, do not oppose the motion. Generic
manufacturer defendants1 in thirteen District of Delaware actions take no position on centralization,
but if it is ordered, suggest that the District of Delaware serve as the transferee district.

       Merck filed these actions after generic drug manufacturers submitted a total of 26
Abbreviated New Drug Applications (ANDAs) seeking approval by the U.S. Food and Drug
Administration (FDA) to make and sell generic versions of sitagliptin phosphate drugs, which are
popular diabetes medications known as dipeptidyl peptidase-IV (DPP-IV) inhibitors. Sitagliptin
phosphate is the active ingredient of Merck's Januvia (sitagliptin phosphate), Janumet (metformin
hydrochloride; sitagliptin phosphate), and Janumet XR (metformin hydrochloride; sitagliptin
phosphate extended release tablets) drug products. The actions on the motion are a series of Hatch-
Waxman2 patent infringement lawsuits, in which Merck alleges that each of the defendants has


       *
           Judge Ellen Segal Huvelle did not participate in the decision of this matter.
       1
         Alvogen Pine Brook LLC f/k/a Alvogen Pine Brook, Inc. and Alvogen Malta Operations
Ltd.; Anchen Pharmaceuticals, Inc. and Par Pharmaceutical, Inc.; Sandoz Inc.; Apotex Inc. and
Apotex Corp.; Zydus Pharmaceuticals (USA) Inc. and Cadila Healthcare Ltd.; Macleods
Pharmaceuticals Ltd. and Macleods Pharma USA, Inc.; Watson Laboratories, Inc. and Teva
Pharmaceuticals USA, Inc.; Sun Pharma Global FZE and Sun Pharmaceutical Industries Ltd.;
Torrent Pharmaceuticals Ltd. and Torrent Pharma Inc.; Wockhardt Bio AG and Wockhardt USA
LLC; and Lupin Ltd. and Lupin Pharmaceuticals, Inc.
       2
          Under the Drug Price Competition and Patent Term Restoration Act of 1984, Pub. L. No.
98–417, 98 Stat. 1585 (1984) (the “Hatch-Waxman Act”), Congress established an incentive for
companies to bring generic versions of branded drugs to market faster than they otherwise might by
granting the first company to file an ANDA an “exclusivity period” of 180 days, during which the
FDA may not approve for sale any competing generic version of the drug. See Teva Pharm. USA,
Inc. v. Sebelius, 595 F.3d 1303, 1304-05 (D.C. Cir. 2010). Submitting an ANDA with a “paragraph
                                                                                     (continued...)
             Case MDL No. 2902 Document 56 Filed 08/08/19 Page 2 of 4



                                                   -2-

infringed two U.S. Patents3 by filing an ANDA seeking FDA approval to market generic sitagliptin
phosphate in the United States.

        On the basis of the papers filed and hearing held, we find that these actions involve common
questions of fact, and that centralization in the District of Delaware will serve the convenience of
the parties and witnesses and promote the just and efficient conduct of this litigation. All actions
involve substantially identical claims that defendants infringed the two Merck patents.
Centralization is warranted to prevent inconsistent rulings (particularly with respect to claim
construction and issues of patent validity) and overlapping pretrial obligations, to reduce costs, and
to create efficiencies for the parties, courts, and witnesses.

        Although the cases in this litigation are pending in only two districts, we have long
acknowledged that “actions involving the validity of complex pharmaceutical patents and the entry
of generic versions of the patent holder’s drugs are particularly well-suited for transfer under Section
1407.” In re Alfuzosin Hydrochloride Patent Litig., 560 F. Supp. 2d 1372, 1372 (J.P.M.L. 2008).
Given the complexity of the allegations and regulatory framework governing Hatch-Waxman cases,
as well as the need for swift progress in this litigation that involves the potential entry of generic
diabetes drugs into the market, placing all actions before a single judge should foster the efficient
resolution of all the actions.

       We select the District of Delaware as the appropriate transferee district for these actions.
Thirteen of the fourteen actions are pending in this district. We are confident that Judge Richard G.
Andrews, who is well-versed in complex patent litigation, will steer this matter on a prudent course.




        2
          (...continued)
IV certification”—stating that the patents listed in the FDA’s Orange Book as covering the
previously approved drug are invalid or will not be infringed by the generic drug—constitutes a
statutory act of infringement that creates subject-matter jurisdiction for a district court to resolve any
disputes regarding patent infringement or validity before the generic drug is sold. See 35 U.S.C. §
271(e)(2)(A); Eli Lilly & Co. v. Medtronic, Inc., 496 U.S. 661, 676-78 (1990). If the patent-holder
initiates an infringement action against the ANDA filer within 45 days of receipt of the paragraph
IV certification, then the FDA may not approve the ANDA until the earlier of either 30 months or
the issuance of a decision by a court that the patent is invalid or not infringed by the generic
manufacturer’s ANDA. See 21 U.S.C. § 355(j)(5)(B)(iii).
        3
           The patents are U.S. Patent Nos. 7,326,708 and 8,414,921, which disclose and claim, inter
alia, sitagliptin phosphate and various polymorphic forms of the molecule, as well as formulations
combining sitagliptin phosphate with metformin, another diabetes drug, respectively.
             Case MDL No. 2902 Document 56 Filed 08/08/19 Page 3 of 4



                                                  -3-

        IT IS THEREFORE ORDERED that the action listed on Schedule A and pending outside
the District of Delaware is transferred to the District of Delaware and, with the consent of that court,
assigned to the Honorable Richard G. Andrews for coordinated or consolidated pretrial proceedings.

                                        PANEL ON MULTIDISTRICT LITIGATION




                                                          Sarah S. Vance
                                                               Chair

                                        Lewis A. Kaplan                 R. David Proctor
                                        Catherine D. Perry              Karen K. Caldwell
                                        Nathaniel M. Gorton
         Case MDL No. 2902 Document 56 Filed 08/08/19 Page 4 of 4



IN RE: SITAGLIPTIN PHOSPHATE (‘708 & ‘921)
PATENT LITIGATION                                              MDL No. 2902


                                  SCHEDULE A


                 District of Delaware

     MERCK SHARP & DOHME CORP. v. ALVOGEN PINE BROOK LLC, ET AL.,
              C.A. No. 1:19!00310
     MERCK SHARP & DOHME CORP. v. ANCHEN PHARMACEUTICALS, INC.,
              ET AL., C.A. No. 1:19!00311
     MERCK SHARP & DOHME CORP. v. SANDOZ INC., C.A. No. 1:19!00312
     MERCK SHARP & DOHME CORP. v. APOTEX INC., ET AL., C.A. No. 1:19!00313
     MERCK SHARP & DOHME CORP. v. ZYDUS PHARMACEUTICALS (USA)
              INC., ET AL., C.A. No. 1:19!00314
     MERCK SHARP & DOHME CORP. v. MACLEODS PHARMACEUTICALS
              LIMITED, ET AL., C.A. No. 1:19!00316
     MERCK SHARP & DOHME CORP. v. WATSON LABORATORIES, INC., ET AL.,
              C.A. No. 1:19!00317
     MERCK SHARP & DOHME CORP. v. TEVA PHARMACEUTICALS USA, INC.,
              C.A. No. 1:19!00318
     MERCK SHARP & DOHME CORP. v. SUN PHARMA GLOBAL FZE, ET AL.,
              C.A. No. 1:19!00319
     MERCK SHARP & DOHME CORP. v. TORRENT PHARMACEUTICALS
              LIMITED, ET AL., C.A. No. 1:19!00320
     MERCK SHARP & DOHME CORP. v. WOCKHARDT BIO AG, ET AL.,
              C.A. No. 1:19!00321
     MERCK SHARP & DOHME CORP. v. LUPIN LIMITED, ET AL.,
              C.A. No. 1:19!00347
     MERCK SHARP & DOHME CORP. v. TORRENT PHARMACEUTICALS
              LIMITED, ET AL., C.A. No. 1:19!00872

                 Northern District of West Virginia

     MERCK SHARP & DOHME CORP. v. MYLAN PHARMACEUTICALS, INC.,
              ET AL., C.A. No. 1:19!00101
